Case 1:19-cv-00768-BMC Document 32-1 Filed 01/31/20 Page 1 of 2 PageID #: 314



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


LaShawn Sharpe, individually on behalf of    No. 19-cv-00768-BMC
himself and all others similarly situated,
                                             DECLARATION OF
                              Plaintiff,     MICHAEL R. REESE IN SUPPORT OF
                                             OPPOSTION TO DEFENDANT’S
              – against –                    MOTION FOR SUMMARY JUDGMENT

A&W Concentrate Company
and Keurig Dr. Pepper Inc.,

                              Defendants.
Case 1:19-cv-00768-BMC Document 32-1 Filed 01/31/20 Page 2 of 2 PageID #: 315



Pursuant to 28 U.S.C. § 1746, I, Michael R. Reese, declare as follows:

       1. I am the founding partner at Reese LLP, which, along with Sheehan & Associates,

P.C., is counsel for plaintiff LaShawn Sharpe and the proposed class in the above-captioned

action. I am a member in good standing of the state bars of New York and California, as well as

the bars of numerous federal courts, including, but not limited to, the U.S. District Courts for the

Southern, Eastern, Western and Northern Districts of New York; the Northern, Central, Eastern,

and Southern Districts of California; the Eastern District of Wisconsin; the District of Colorado;

the District of New Mexico; and, the Southern and Northern Districts of Illinois. I am also a

member of the federal bars of the U.S. Courts of Appeals for the Second, Seventh, Eighth, and

Ninth and Tenth Circuits. I also am an adjunct professor at Brooklyn Law School where I teach

on class actions and on food law.

       2. Attached hereto as Exhibit A is a correct and true copy of the expert report of Dr.

Havkin-Frenkel.

       3. Attached hereto as Exhibit B is a correct and true copy of the transcript of the

deposition taken on October 17, 2019 of Dana Krueger.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on January 31, 2020 at New York, New York.


                                                     By: /s/ Michael R. Reese
                                                        Michael R. Reese




                                                 1
